         Case 1:16-cv-01021-ELH Document 265 Filed 04/15/21 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND




   MARYLAND RESTORATIVE
   JUSTICE INITIATIVE, et al.,
       Plaintiffs,

       v.                                                 Civil Action No. ELH-16-1021

   GOVERNOR LARRY HOGAN, et
   al.,

       Defendants.

                                              ORDER

       Plaintiffs Maryland Restorative Justice Initiative, Calvin McNeill, Nathaniel Foster, and

Kenneth Tucker filed suit against various State defendants, in their official capacities, challenging

Maryland’s parole system with respect to individuals who received sentences of life imprisonment

for homicides committed when they were juveniles.

       In 2016, Roberta Roper, Deborah Kempl, Jessica Fisher, and Patti Krogmann, as “Crime

Victim’s Representatives,” and the Maryland Crime Victims’ Resource Center, Inc. (“MCVRC”)

(collectively, “Movants”), filed a motion pursuant to Fed. R. Civ. P. 24, seeking to intervene as

defendants. ECF 9. By Memorandum Opinion and Order of August 30, 2016, I denied the motion.

ECF 32; ECF 33. However, I granted Movants “amicus curiae status in this case.” ECF 33.

       In a status report docketed on February 15, 2021, the parties to this litigation informed the

Court that they had reached a settlement in principle and were in the process of finalizing the terms.

ECF 257. The case was administratively stayed pending finalization of the terms. ECF 259.

Thereafter, Movants filed a motion asking the Court to reconsider its “Rule 24 Ruling Denying

Intervention.” ECF 260 (the “Motion”). Plaintiffs oppose the Motion. ECF 261.

                                                  1
            Case 1:16-cv-01021-ELH Document 265 Filed 04/15/21 Page 2 of 2



       On April 14, 2021, plaintiffs filed a “Consent Motion to Dismiss,” pursuant to Fed R. Civ.

P. 41(a)(2). ECF 262. The Consent Motion to Dismiss advised that defendants Governor Larry

Hogan, David Blumberg, Robert Green, and Wayne Hill, in their official capacities, consented to

the requested relief, based on the parties’ Settlement Agreement. Id. at 1. Accordingly, by Order

of April 14, 2021, I granted the Motion to Dismiss and directed the Clerk to close the case. ECF

263.

       On the same date, Movants filed a reply in support of their Motion. They claim, inter alia,

that the Court’s Order of April 14, 2021, “dismissing the case is ultra vires and must be vacated.”

ECF 264 at 1.

       In order to enable the Court to consider Movant’s Motion, the Clerk is directed to re-open

the case.

       In addition, in light of recent statutory changes to Maryland parole law, plaintiffs are

granted leave to file a surreply to the Motion, due within 14 days of the docketing of this Order.

       SO ORDERED this 15th day of April, 2021, by the United States District Court for the

District of Maryland.



                                                                            /s/
                                                             Ellen L. Hollander
                                                             United States District Judge




                                                 2
